Citation Nr: 1121843	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  05-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine (cervical spine disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, status-post posterior horn meniscus tear, status-post arthroscopic debridement and removal of a loose body and chondroplasty of the trochlear grove (left knee disability).

3.  Entitlement to a separate compensable rating for left knee instability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 1970, from September 1990 to May 1991 and from August 1997 to June 2001; he had additional service with the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claims for increased ratings for cervical spine and left knee disabilities.

The Board remanded the instant matters in February 2009.

A May 2010 rating decision granted service connection for radiculopathy of the left upper extremity affecting the musculocutaneous and the median nerve pathway and assigned an initial rating of 10 percent, effective September 23, 2002.

The RO did not explicitly consider entitlement to separate ratings for radiculopathy of the bilateral upper extremities.  As VA is required to evaluate the neurologic and orthopedic manifestations of service-connected spine disabilities, the Veteran's claim for an increased rating for his cervical spine disability is deemed to encompass claims for a separate rating for any associated radiculopathy as neurologic manifestations of his cervical disability.  

The RO did inform the Veteran in the May 2010 supplemental statement of the case (SSOC) that his spine disability was evaluated on the basis of its neurologic and orthopedic manifestations.  He has had over a year to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's cervical spine disability has been manifested by no more than slight intervertebral disc syndrome (IVDS), moderate limitation of motion with flexion to 20 degrees, left upper extremity numbness and subjective complaints of pain; the record was negative for flexion impaired to 15 degrees or less, favorable ankylosis of the cervical spine, doctor prescribed bedrest, X-ray evidence in more than one joint, moderate incomplete paralysis of the ulnar nerve, moderate incomplete paralysis of the median nerve, right upper extremity nerve impairments or additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.

2.  Throughout the course of this appeal, the Veteran's left knee disability has been manifested by impaired flexion, impaired extension and mild lateral instability with subjective complaints of pain; the record is negative for flexion limited to 30 degrees, extension limited to 15 degrees, ankylosis, moderate recurrent subluxation, moderate lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula or additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, Diagnostic Codes (DCs) 5290, 5293 (2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.59, 4.71, 4.71a, DCs 5235-5243, 4.120, 4.123, 4.124, 4.124a, DCs 8515, 8516 (2010).

2.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.59, 4.71, 4.71a, DCs 5003, 5256-5263 (2010).

3.  The criteria for a separate 10 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.59, 4.71, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

Collectively, VCAA notice was provided to the Veteran in letters dated in July 2004, May 2005, March 2006 and March 2009.  These letters explained what evidence was required to substantiate his claims and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence.  The March 2006 and March 2009 letters also explained how disability ratings and effective dates are established in compliance with the holding in Dingess.  The March 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disabilities have affected him based upon the author's personal observations.  It notified the Veteran that he may submit statements from his employers.  This letter also provided notice with regard to the elements outlined in Vazquez-Flores I and II.  Although some of the VCAA notice was provided after the initial adjudication of the Veteran's claims, any timing deficiency was cured by readjudication of the claim in a May 2010 SSOC after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained.  He has been afforded multiple VA examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board remanded the instant claims in February 2009 to allow proper notice under Vazquez-Flores I and II to be provided and for SSA records to be obtained.  A VA orthopedic examination was to be conducted to determine the current severity of his left knee and cervical spine disabilities.  Proper notice under Vazquez-Flores I and II was provided in March 2009 and the Veteran's SSA records were obtained and associated with the record.  Another VA orthopedic examination was conducted in February 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.  As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's increased rating claims.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine Disability

The Board observes that the criteria relating to spine disorders were amended in September 2002 and 2003 and the most favorable one must be applied.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004); see also VAOPGCPREC 3-2000.  

The Veteran was noted to have DDD by X-rays in February 2006.  On September 23, 2002, new rating criteria for IVDS became effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 until September 26, 2003 when it was recodified at 38 C.F.R. § 4.71a, DC 5243).  Prior to September 23, 2002, DC 5293 for IVDS provided for a maximum 60 percent rating for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; a 40 percent rating was assigned when IVDS was severe, with recurring attacks and intermittent relief; a 20 percent rating was assigned for moderate IVDS with recurring attacks, and a 10 percent rating was assigned for mild IVDS.  The revised diagnostic code now provides for the evaluation of IVDS (pre-operatively or post-operatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised regulation defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.  These criteria provide that a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; and a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is also noted that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using the evaluation criteria for the most appropriate diagnostic code or codes.  Neurologic disabilities are evaluated separately using evaluation criteria for the most appropriate diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2010).

Complete paralysis of the median nerve warrants a maximum 60 percent rating in the minor extremity.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, the absence of flexion of the index finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened and pain with trophic disturbances.  Severe incomplete paralysis of the minor extremity warrants a 40 percent rating, moderate incomplete paralysis warrants a 20 percent rating and mild incomplete paralysis warrants a 20 percent rating.  38 C.F.R. § 4.124a, DC 8515.

Complete paralysis of the ulnar nerve in the minor extremity warrants a 50 percent rating.  Complete paralysis occurs where there is was a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of the wrist weakened.  Severe incomplete paralysis of the minor extremity warrants a 30 percent rating, moderate incomplete paralysis warrants a 20 percent rating and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8516.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, DC 5290 (2002) for rating limitation of motion of the cervical spine, a maximum 30 percent rating was warranted when severe; a 20 percent rating was warranted when moderate; and a 10 percent rating when mild.  Regarding the current Diagnostic Codes 5237 for cervical strain, 5242 for degenerative arthritis and 5243 for IVDS of the spine under the revised spine rating criteria effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: unfavorable ankylosis of the entire spine warrants a maximum 100 percent rating; while unfavorable ankylosis of the entire thoracolumbar spine is given a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical spine in zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Spinal degenerative arthritis can also be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Here, in a March 2003 rating decision service connection was granted for the Veteran's cervical spine disability and an initial 20 percent rating was assigned, effective June 30, 2001.  The initial rating was based on a November 2002 VA examination, during which the Veteran reported having neck pain most of the time.  He denied flare-ups and the use of any assistive device(s).  Range of motion of motion of the cervical spine was: forward flexion to 25 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 30 degrees.  He had full range of motion of the left shoulder.  No neurological deficits, postural abnormalities, fixed deformity, fatigue, weakness or lack of endurance was noted on examination.  Although the Veteran reported having numbness, there was no objective evidence of numbness on examination.  June 1999 EMG/nerve conduction studies performed due to subjective complaints of neck pain and numbness in the left arm were negative for radiculopathy, plexopathy or other peripheral neuropathy in the left upper extremity.

Subsequent VA treatment records show complaints of neck pain and provision of a home exercise program.

An October 2004 VA orthopedic examination reflects the Veteran's reports of progressively severe constant pain in the neck that bothered him especially at night.  He rated the pain as "8/10" and treated it using prescription medication.  Complete incapacitation was denied.  Physical examination revealed forward flexion to 30 degrees, extension to 30 degrees, bilateral rotation to 60 degrees and bilateral lateral bending to be 25 degrees.  Pain occurred at the maximum bilateral lateral range of motion and repetitive motion caused no change in appearance of pain or range of motion.  There was no specific spasm, weakness, tenderness or neurological abnormalities present.  Following this examination, a diagnosis of cervical strain was made.  There was no X-ray evidence of degenerative joint disease or DDD.

A February 2006 VA PM&R musculoskeletal initial evaluation reveals that the Veteran reported injury during crossfire to his neck and left shoulder during service in Bosnia and severe neck and low back pain since then.  A January 2005 VA X-ray revealed DDD in the lower cervical spine.  He indicated that his neck pain increased with movement and that he had numbness and tingling with decreased strength in his left arm and left leg.  Symptoms were worse with lifting and prolonged standing.  On examination, sensation subjectively decreased in entire left arm and left lower extremity not in dermatomal distribution.  Tenderness was noted along the cervical spinous and transverse processes throughout.  Neck range of motion was limited in extension, lateral flexion and lateral rotation especially to the left.  Pain improved with the use of prescription medication and some activities and was increased with lifting and prolonged standing.  Strength was "5/5" in the grips, biceps, deltoids and rotator cuff muscles bilaterally.  Deep tendon reflexes were symmetric and 1+ in the biceps and triceps (difficulty with brachioradialis bilaterally).  Straight leg raise was negative on the left but caused pain on the right side while lying but not while sitting.  Assessments included chronic neck and low back pain with DDD and likely some neural foraminal narrowing.

A February 2006 X-ray revealed DDD with diffuse spurring seen at C5-C6 and C6-C7.

A June 2009 VA orthopedic examination reflects the Veteran's reports of daily cervical spine pain as well as constant left arm numbness and episodic stabbing pain.  This cervical pain was described as tightening and locking with "electrical shocks."  Current symptoms also include fatigue, decreased motion, stiffness, weakness and spasms.  Severe flare-ups four to five times per month that last for hours and result in a 60 percent limitation of motion were reported.  Incapacitating episodes in the past 12 month period and the use of assistive devices were denied.  The Veteran reported being able to walk a distance of one-quarter mile with a cane which he used when walking more than a couple of hundred feet.  Urinary urgency and nocturia five to six times per night was also reported.  He was right-hand dominant.

Physical examination conducted by the June 2009 VA examiner found cervical spasms, atrophy, guarding, tenderness and weakness.  Spinal posture was normal, head position was far forward and gait was antalgic.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  Motor examination reveals muscle strength to be "5/5" in the elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction and thumb opposition bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Reflex examination of the left upper extremity was 1+ in the biceps, triceps and brachioradialis and 2+ in the right upper extremity.  Finger jerk was 2+ bilaterally.  Vibration in the left upper extremity was "2/1" in the forearm and distally (musculocutaneous and median nerve distributions) while pain (pinprick) was "2/1" in the lateral aspect of the forearm.  Light touch was "2/1" and noted to be diminished but sensed from the trapezius into the hand (musculocutaneous and median nerve distributions).  Right upper extremity vibration, pain and light touch was found to be "2/2" and position sense was "2/2" bilaterally.

Range of motion testing conducted during the June 2009 VA examination found flexion to be from zero degrees to 20 degrees, extension was to be zero degrees to five degrees, right lateral flexion to be from zero degrees to 35 degrees, left lateral flexion to be from zero degrees to 32 degrees, right lateral rotation to be from zero degrees to 18 degrees and left lateral rotation to be from zero degrees to 12 degrees.  Repetitive motion reduced right lateral flexion by one degree and left lateral flexion by two degrees.  There was no cervical spine ankylosis.  An accompanying cervical spine X-ray reveals cervical degenerative disc disease from C5 through C7 with neural canal and neural encroachment.  Following this examination and a review of the Veteran's claims file, diagnoses of diffuse cervical degenerative disc disease and cervical stenosis both foraminal and central with radiculopathy to left effecting the musculocutaneous and the median nerve pathway were made.  The examiner also opined that the Veteran's lumbar spine disability, which was not service connected, was more likely than not the cause of his reported urinary issues.

In a June 2010 statement, the Veteran reported that his back hurt daily and that he was able to sleep one to two hours a night before he must get up and ease the pain.  He used prescription medication and has bought a back support.

Based on the above, prior to September 2003, the Veteran had no more moderate limitation in motion of the cervical spine and there was no X-ray evidence of DDD or of any objective neurological symptoms to warrant an increased rating under the former rating criteria (DC 5290 or 5293).  Under the current criteria a rating in excess of 20 percent requires cervical spine forward flexion to be 15 degrees or less or favorable ankylosis of the entire cervical spine.  Forward flexion was to 30 degrees at the October 2004 VA examination and to 20 degrees at the June 2009 VA examination.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during physical examination, and there is no indication that the Veteran's subjective reports of pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains significant cervical spine range of motion.  Thus, the Board concludes that the preponderance of the evidence is against a rating in excess of 20 percent based upon limitation of motion or ankylosis under both the former and current rating criteria.  38 C.F.R. § 4.71a; DCs 5290, 5293 (2002); 38 C.F.R. § 4.71a; DCs 5235-5242 (2010).

A higher rating on the basis of arthritis is not warranted as there has not been X-ray evidence of involvement of two or more joint groups.  38 C.F.R. § 4.71a, DCs 5003.  The Veteran's reported urinary symptoms were attributed to his nonservice connected lumbar spine disability by the June 2009 VA examiner and consideration of a separate rating for bladder impairment is therefore not warranted.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The clinical evidence, including both VA examinations, has been consistently negative for IVDS requiring doctor prescribed bed rest.  The Veteran also has not alleged such doctor prescribed bedrest.  A higher rating is not warranted under the criteria for IVDS.  38 C.F.R. § 4.71a, DC 5243.

The Veteran has been assigned a separate 10 percent rating for impairment of the median nerve as well as a separate rating for ulnar nerve impairment, both in the left upper extremity radiculopathy.  Throughout the course of this appeal, this disability has manifested by subjective complaints of "some" pain, numbness and tingling in the left upper extremity.  Vibration, pinprick and light touch sensation has been found to be reduced in the left upper extremity during a February 2006 VA PM&R musculoskeletal initial evaluation and the June 2009 VA examination.  Reflexes were found to be 1+ in this extremity.  Even so, there was no muscle atrophy found and muscle strength was consistently "5/5" on examination.  The clinical evidence was negative for, and the Veteran did not report, right upper extremity nerve impairment.  A higher rating based upon upper extremity nerve impairment is therefore not warranted.  38 C.F.R. § 4.124a, DCs 8515, 8516.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Left Knee Disability

Limitation of leg flexion of a leg warrants a 20 percent rating where flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a noncompensable disability rating when extension is limited to 5 degrees.  It warrants a 20 percent rating when it is limited to 15 degrees, a 30 percent evaluation when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Malunion of the tibia and fibula with a moderate knee disability warrants a 20 percent rating.  Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

Knee ankylosis at favorable degree in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

In a March 2003 rating decision service connection was granted for the Veteran's left knee disability and an initial 10 percent rating was assigned, effective June 30, 2001.  The initial rating was based on a November 2002 VA examination, during which the Veteran complained of pain most of the time in his left knee and flare-ups.  He denied dislocation, fatigue, weakness or lack of endurance.  On examination, there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  However, there was painful movement.  Gait was normal.  There was no evidence of inflammatory arthritis or ankylosis.  Flexion was to 90 degrees with full extension.  

During an October 2004 VA orthopedic examination, the Veteran complained of chronic knee pain, stiffness and intermittent joint swelling.  He rated the pain to be "8/10" and reported that it gave way three to four times weekly without making him fall.  He treated this pain with prescription medication.  The use of an elastic brace was reported.  Physical examination revealed mild swelling around the patella and intermittent spasms of the muscles above and below the knee.  Muscle spasms caused pain in motion from the resting position but once it was relaxed, flexion was to 140 degrees and extension was to zero degrees.  Repetition did not change range of motion and pain occurred only at maximum flexion.  Minor crepitus was present in both active and passive motion.  McMurray was positive and signs of instability were positive.  Following this examination, a diagnosis of left knee degenerative joint disease with instability was made.

A June 2009 VA orthopedic examination reflects the Veteran's reports of constant, moderate left knee pain that was dull, achy and sharp.  He indicated that flare-ups occurred three to four times per year and were caused by cold weather, air conditioning or if held in the same position for a prolonged period.  These flare-ups lasted approximately one week and that the pain was severe.  Current symptoms included giving way, pain, stiffness, weakness, effusion and swelling with increased heat without redness.  The Veteran denied instability, deformities or episodes of dislocation or subluxation.  He was able to stand for 10 to 12 minutes and walk for one-quarter of a mile.  His gait was slow and careful but not obviously antalgic.

Physical examination conducted by the June 2009 VA examiner was negative for bony enlargement, deformity, tenderness, crepitation, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Left knee flexion was from zero degrees to 100 degrees with pain beginning at 85 degrees and repetitive motion reducing range of motion by 10 degrees.  Extension was to zero degrees with pain beginning at 9 degrees.  There was no evidence of ankylosis.  An accompanying left knee X-ray revealed mild to moderate osteoarthritic deformity of the medial compartment.  Following this examination and a review of the Veteran's claims file, a diagnosis of moderate knee osteoarthritis was made.

A February 2010 addendum to the June 2009 VA examination report shows that due to the nature of the in-service injury with the resultant outcomes to include trauma to the body and horn of the medial meniscus, osteoarthritis in the same area was the expected result.

In a June 2010 statement, the Veteran reported that he treated his knee problem with prescription medication and a knee support that he had purchased himself.

A rating in excess of 10 percent for a left knee disability based upon limitation of motion requires flexion to be limited to 30 degrees or extension to be limited to 15 degrees.  Flexion was to 140 degrees and extension was to zero degrees in the October 2004 VA examination, with pain found at "maximum flexion" and upon initiation of testing but not throughout the range of motion.  In the June 2009 VA examination, flexion was to 100 degrees with pain beginning at 85 degree and extension was to zero degrees with pain beginning at nine degrees.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 38 C.F.R. §§ 4.40, 4.45.  However, this painful motion would not result in a rating higher than the current 10 percent and there is no indication that the Veteran's subjective reports of left knee pain have caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  Therefore, the Board finds that the preponderance of the evidence is against and rating in excess of 10 percent for the left knee based upon limitation of motion.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Although the October 2004 VA examination was "positive" for signs of instability, the June 2009 VA examination was negative for such manifestations.  The Veteran denied such symptoms during the June 2009 VA examination but did report using a knee brace in October 2004 and that he purchased his own knee brace in June 2010.  Applying all reasonable doubt, a separate 10 percent rating for mild lateral instability is warranted.  Given the normal clinical findings in the June 2009 VA examination and the absence of reports of more than mild instability, the evidence is against a finding of more than mild instability or subluxation.  38 C.F.R. § 4.71a, DC 5257.

The clinical evidence has demonstrated that the Veteran has retained a significant amount of bilateral knee motion and the examinations have consistently been negative for ankylosis.  The Veteran also has not alleged, and the clinical evidence was negative for, dislocated semilunar cartilage, genu recurvatum or malunion of the tibia and fibula which may warrant a higher rating.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, 5263.  A higher rating on the basis of arthritis is not warranted as there has not been X-ray evidence of involvement of two or more joint groups.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign an increased rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's left knee and cervical spine disabilities have been manifested as described above during the course of the appeal.  The symptoms associated with these disabilities are contemplated by the Rating Schedule.  See Thun, supra.  Moreover, the Veteran has not been hospitalized for either of these disabilities during the pendency of the appeal and SSA determined that he was unemployable primarily due to residuals of colon cancer.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for DDD of the cervical spine is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, status-post posterior horn meniscus tear, status-post arthroscopic debridement and removal of a loose body and chondroplasty of the trochlear grove is denied.

Entitlement to a separate 10 percent rating for left knee instability is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Court has held that a TDIU is an element of all appeals of an initial or increased rating where unemployability is alleged.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran has alleged no longer being able to work as a barber due to his service-connected cervical spine and left knee disabilities.  He has been in receipt of SSA disability benefits due, in part, to his back disability since July 2003.  Thus, an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work is therefore required.

Prior to examination, outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Durham, North Carolina VA Medical Center, since January 25, 2007.  All records/responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran for an examination to evaluate the impact of his service-connected disabilities on his ability to obtain or maintain employment.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history, subjective complaints, and lay statements of record.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities alone, or together, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  The Veteran is currently service connected for: DDD of the cervical spine with radiculopathy of the left upper extremity, residuals of a left knee injury, hemorrhoids and chronic allergic conjunctivitis with dry eye syndrome.  

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3.  If the medical opinion or other evidence reveals that the Veteran's service-connected disabilities render him unemployable, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action.  

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


